                                                                                                 
Exhibit 10(k)(3)


AMENDMENT NO. 2
TO
ALLTEL CORPORATION COMPREHENSIVE PLAN OF GROUP INSURANCE
(January 1, 2006 Restatement)




WHEREAS, Alltel Corporation (“Alltel”) maintains the Alltel Corporation
Comprehensive Plan of Group Insurance, as amended and restated effective January
1, 2006, and as may be subsequently amended (the “Plan”);


WHEREAS, pursuant to resolutions dated October 31, 2006, the Alltel Corporation
Board of Directors desires to delegate certain on-going powers and
responsibilities with respect to employee welfare plans as defined in Section
3(1) of ERISA to Alltel’s Chief Executive Officer or his delegate;


WHEREAS, the Chief Executive Officer has authorized and directed the Executive
Vice President of Human Resources to act on behalf of Alltel with respect to the
design, management and administration of the Plan;


NOW THEREFORE, BE IT RESOLVED, that the Executive Vice President of Human
Resources amends the Plan in the respects hereinafter set forth:


1.      
Effective as of December 31, 2007, the Exclusive Provider Option Plan is
terminated to all new Participants and all existing Participants and all such
references to the Exclusive Provider Option Plan shall be struck from the
Comprehensive Plan of Group Insurance.



                1.01       Purpose.  …This Plan serves as the “umbrella” plan
for the following constituent plans:


(a)  
Alltel Corporation Exclusive Provider Option Plan

(b)  
Alltel Health Maintenance Organizations Plan;

(c)  
Alltel Corporation Preferred Provider Organization Plan;

(d)  
Alltel Corporation Prescription Drug Plan;

(e)  
Alltel Corporation Dental Care Plan;

(f)  
Alltel Corporation Supplemental Life Insurance Plan;

(g)  
Alltel Corporation Supplemental AD&D Plan;

(h)  
Alltel Corporation Basic Life and AD&D Insurance Plan;

(i)  
Alltel Corporation Income Advantage Benefit Plan;

(j)  
Alltel Corporation Dependent Care Plan;

(k)  
Alltel Corporation Medical Reimbursement Plan;

(l)  
Alltel Corporation Vision Care Plan;

(m)  
Alltel Corporation Group Accident Plan;

(n)  
Special Insurance Plan for Former Allied Telephone Profit Sharing Participants;

 

--------------------------------------------------------------------------------


 
(o)  
Alltel Indemnity Plan;

(p)  
Alltel Prior Insurance Plan; and

(q)  
Any other plans included as a constituent plan to the Comprehensive Plan of
Group Insurance from time to time



2.12       "Plan" means the Alltel Corporation Comprehensive Plan of Group
Insurance, as it may be amended from time to time, which shall serve as the
umbrella plan for all of the following constituent plans:  (a) Alltel
Corporation Exclusive Provider Option Plan; (b) Alltel Health Maintenance
Organizations Plan; (c) Alltel Corporation Preferred Provider Organization Plan;
(d) Alltel Corporation Prescription Drug Plan; (e) Alltel Corporation Dental
Care Plan; (f) Alltel Corporation Supplemental Life Insurance Plan; (g) Alltel
Corporation Supplemental AD&D Plan; (h) Alltel  Corporation Basic Life and AD&D
Insurance Plan; (i) Alltel Corporation Income Advantage Benefit Plan; (j) Alltel
Corporation Dependent Care Plan; (k) Alltel Corporation Medical Reimbursement
Plan; (l) Alltel Corporation Vision Care Plan; (m) Alltel Corporation Group
Accident Plan; (n) Special Insurance Plan for Former Allied Telephone Profit
Sharing Participants; (o) Alltel Indemnity Plan; (p) Alltel Prior Insurance
Plan; and (q) Any other plans included as a constituent plan to the
Comprehensive Plan of Group Insurance from time to time.
 
6.01 (g) Hybrid Entity Designation
 
The Plan is a "hybrid entity," i.e., a single legal entity with both covered and
non-covered functions under HIPAA.  Notwithstanding anything herein or in the
Constituent Plans to the contrary, the Plan hereby designates the following
Constituent Plans as the Plan's "health care components," which components must
comply with the requirements of HIPAA:  Alltel Corporation Exclusive Provider
Option Plan; Alltel Health Maintenance Organizations Plan; Alltel Corporation
Preferred Provider Organization Plan; Alltel Corporation Prescription Drug Plan;
Alltel Corporation Dental Care Plan; Alltel Corporation Income Advantage Benefit
Plan (to the extent it provides a medical flexible spending account); Alltel
Corporation Medical Reimbursement Plan; and Alltel Corporation Vision Care Plan.
 


 


 

--------------------------------------------------------------------------------





 
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be effective as of December 31, 2007.






                        ALLTEL CORPORATION






                        By:  /s/ CJ Duvall Jr.                  
                       CJ Duvall
                       Executive Vice President of
                       Human Resources

